             Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 1 of 32




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  CARLOS BATEN RAMIREZ, DAVID
  PEREZ CARRILLO, EUCLIDES VELOZ,
  JAVIER HERNANDEZ HERNANDEZ,
  TIMOTEO PEREZ HERNANDEZ, and                               FIRST AMENDED COMPLAINT
  FREDDY GERVACIO, individually and on
  behalf of others similarly situated,
                                                             COLLECTIVE ACTION UNDER
                                     Plaintiffs,                  29 U.S.C. § 216(b)

                    -against-
                                                               Index No.: 20-cv-04700-VSB
  AAM RESTAURANT LLC (D/B/A
  BISTANGO), MARC MIRBOD, and
  ANTHONY AVELLINO,

                                      Defendants.
  -------------------------------------------------------X

            Plaintiffs Carlos Baten Ramirez, David Perez Carrillo, Euclides Veloz , Javier Hernandez

 Hernandez, Timoteo Perez Hernandez, and Freddy Gervacio , individually and on behalf of others

 similarly situated (collectively, “Plaintiffs”), by and through their attorneys, Michael Faillace &

 Associates, P.C., upon their knowledge and belief, and as against AAM Restaurant LLC (d/b/a

 Bistango), (“Defendant Corporation”), Marc Mirbod, and            Anthony Avellino, (“Individual

 Defendants”), (collectively, “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.        Plaintiffs are former employees of Defendants AAM Restaurant LLC (d/b/a

Bistango), Marc Mirbod, and Anthony Avellino.
              Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 2 of 32




         2.      Defendants own, operate, or control an Italian Restaurant, located at 415 3rd Avenue,

New York, NY, 10016 under the name “Bistango”.

         3.      Upon information and belief, individual Defendants Marc Mirbod, and Anthony

Avellino, serve or served as owners, managers, principals, or agents of Defendant Corporation and,

through this corporate entity, operate or operated the restaurant as a joint or unified enterprise.

         4.      Plaintiffs were employed as dishwashers, food preparers, cooks, salad preparers,

stockers, and as ostensibly busboys at the restaurant located at 415 3rd Avenue, New York, NY,

10016.

         5.      Plaintiffs were ostensibly employed as busboy. However, they were required to spend

a considerable part of their work day performing non-tipped duties, including but not limited to

cutting bread, turning cheese into parmesan, grinding garlic, preparing ice tea, bringing up ice from

the basement and placing it in the bar, cutting butter, (hereafter the “non-tipped duties”).

         6.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hours compensation

for the hours that they worked.

         7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

         8.      Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

         9.      Defendants employed and accounted for Plaintiffs as busboy in their payroll, but in

actuality their duties required a significant amount of time spent performing the non-tipped duties

alleged above.



                                                   -2-
              Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 3 of 32




        10.      Regardless, at all relevant times, Defendants paid Plaintiffs at a rate that was lower

than the required tip-credit rate.

        11.      However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiffs’ non-tipped duties exceeded 20% of each workday, or 2 hours per day,

whichever is less in each day. 12 N.Y. C.R.R. §146.

        12.      Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiff Carrillo’s actual duties in payroll records by designating him as a busboy instead

of a non-tipped employee. This allowed Defendants to avoid paying Plaintiff Carrillo at the

minimum wage rate and enabled them to pay him at or below the tip-credit rate.

        13.      Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

        14.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

        15.      Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.




                                                   -3-
              Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 4 of 32




        16.         Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                       JURISDICTION AND VENUE

        17.         This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        18.         Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate an Italian Restaurant located in this district. Further, Plaintiffs were employed by Defendants

in this district.

                                                      PARTIES

                                                       Plaintiffs

        19.         Plaintiff Carlos Baten Ramirez (“Plaintiff Baten” or “Mr. Baten”) is an adult

individual residing in Bronx County, New York.

        20.         Plaintiff Baten was employed by Defendants at Bistango from approximately

October 2015 until on or about March 9, 2020.

        21.         Plaintiff David Perez Carrillo (“Plaintiff Carrillo” or “Mr. Carrillo”) is an adult

individual residing in Bronx County, New York.

        22.         Plaintiff Carrillo was employed by Defendants at Bistango from approximately

January 2016 until on or about March 2019.




                                                       -4-
             Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 5 of 32




       23.      Plaintiff Euclides Veloz (“Plaintiff Veloz ” or “Mr. Veloz ”) is an adult individual

residing in Bronx County, New York.

       24.      Plaintiff Veloz was employed by Defendants at Bistango from approximately May

2017 until on or about March 16, 2020.

       25.      Plaintiff Javier Hernandez Hernandez (“Plaintiff Hernandez” or “Mr. Hernandez”)

is an adult individual residing in Bronx County, New York.

       26.      Plaintiff Hernandez was employed by Defendants at Bistango from approximately

July 2013 until on or about March 16, 2020.

       27.      Plaintiff Timoteo Perez Hernandez (“Plaintiff Perez” or “Mr. Perez”) is an adult

individual residing in Bronx County, New York.

       28.      Plaintiff Perez was employed by Defendants at Bistango from approximately 2011

until on or about March 26, 2020.

       29.      Plaintiff Freddy Gervacio (“Plaintiff Gervacio” or “Mr. Gervacio”) is an adult

individual residing in Kings County, New York.

       30.      Plaintiff Gervacio was employed by Defendants at Bistango from approximately

March 2015 until on or about April 2019.

                                              Defendants

       31.      At all relevant times, Defendants owned, operated, or controlled an Italian

Restaurant, located at 415 3rd Avenue, New York, NY, 10016 under the name “Bistango”.

       32.      Upon information and belief, AAM Restaurant LLC (d/b/a Bistango) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 415 3rd Avenue, New York, NY, 10016.




                                                  -5-
             Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 6 of 32




       33.      Defendant Marc Mirbod is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Marc Mirbod is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Marc Mirbod

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiffs, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

       34.      Defendant Anthony Avellino is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Anthony Avellino is sued

individually in his capacity as a manager of Defendant Corporation. Defendant Anthony Avellino

possesses operational control over Defendant Corporation and controls significant functions of

Defendant Corporation. He determines the wages and compensation of the employees of Defendants,

including Plaintiffs, establishes the schedules of the employees, maintains employee records, and

has the authority to hire and fire employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

       35.      Defendants operate an Italian Restaurant located in the Kips Bay section of

Manhattan in New York City.

       36.      Individual Defendants, Marc Mirbod, and Anthony Avellino, possess operational

control over Defendant Corporation, possess ownership interests in Defendant Corporation, or

control significant functions of Defendant Corporation.

       37.      Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.



                                                  -6-
             Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 7 of 32




       38.      Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       39.      Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       40.      In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       41.      Upon information and belief, Individual Defendant Marc Mirbod operates Defendant

Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation as an

entity legally separate and apart from himself, by among other things:

              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

              b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporation for his own benefit as the sole or majority

                 shareholders,

              e) operating Defendant Corporation for his own benefit and maintaining control over

                 this corporation as a closed Corporation,

              f) intermingling assets and debts of his own with Defendant Corporation,




                                                  -7-
                Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 8 of 32




                 g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                    liability as necessary to protect his own interests, and

                 h) Other actions evincing a failure to adhere to the corporate form.

          42.      At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

          43.      In each year from 2014 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

          44.      In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                             Individual Plaintiffs

          45.      Plaintiffs are former employees of Defendants who ostensibly were employed as

dishwashers, food preparers, cooks, salad preparers, stockers, and as ostensibly busboys. However,

Plaintiff Carrillo, who was ostensibly employed as a busboy, spent more than 20% of each shift

performing the non-tipped duties described above.

          46.      Plaintiffs seeks to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                       Plaintiff Carlos Baten Ramirez

          47.      Plaintiff Baten was employed by Defendants from approximately October 2015 until

on or about March 9, 2020.



                                                     -8-
               Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 9 of 32




         48.      Defendants employed Plaintiff Baten as a dishwasher, food preparer and a salad

preparer.

         49.      Plaintiff Baten regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

         50.      Plaintiff Baten’s work duties required neither discretion nor independent judgment.

         51.      Throughout his employment with Defendants, Plaintiff Baten regularly worked in

excess of 40 hours per week.

         52.      From approximately October 2015 until on or about April 2016, Plaintiff Baten

worked as a dishwasher from approximately 9:00 a.m. until on or about 10:30 p.m., Mondays, from

approximately 2:00 p.m. until on or about 10:30 p.m., Wednesdays, Thursdays and Sundays, and

from approximately 2:00 p.m. until on or about 12:00 a.m., Fridays and Saturdays (typically 59 hours

per week).

         53.      From approximately April 2016 until on or about August 2019, Plaintiff Baten

worked as a food preparer and kitchen helper from approximately 9:00 a.m. until on or about 6:00

p.m., Wednesdays through Mondays (typically 54 hours per week).

         54.      From approximately September 2019 until on or about March 2020, Plaintiff Baten

worked as a salad preparer from approximately 1:30 p.m. until on or about 11:00 p.m., Mondays,

Wednesdays, Thursdays and Sundays and from approximately 1:30 p.m. until on or about 12:00

a.m., Fridays and Saturdays (typically 59 hours per week).

         55.      Throughout his employment, Defendants paid Plaintiff Baten his wages by personal

check.

         56.      From approximately October 2015 until on or about December 2015, Defendants paid

Plaintiff Baten a fixed salary of $480 per week.



                                                   -9-
          Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 10 of 32




       57.     From approximately January 2016 until on or about March 2016, Defendants paid

Plaintiff Baten a fixed salary of $500 per week.

       58.     From approximately April 2016 until on or about August 2019, Defendants paid

Plaintiff Baten a fixed salary of $600 per week.

       59.     From approximately September 2019 until on or about March 2020, Defendants paid

Plaintiff Baten a fixed salary of $700 per week.

       60.     Plaintiff Baten’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       61.     For example, Defendants required Plaintiff Baten to work an additional 1 hour to 1.5

hours past his scheduled departure time 2 days a week, and did not pay him for the additional time

he worked.

       62.     Defendants never granted Plaintiff Baten any breaks or meal periods of any kind.

       63.     Plaintiff Baten was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       64.     Although Plaintiff Baten was required to keep track of his time, Defendants required

him to record fewer hours than he actually worked. As a result, Plaintiff Baten was not compensated

for all of the hours that he worked.

       65.     On a number of occasions, Defendants required Plaintiff Baten to sign a document,

the contents of which he was not allowed to review in detail.

       66.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Baten regarding overtime and wages under the FLSA and NYLL.




                                                   - 10 -
            Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 11 of 32




       67.     Defendants did not provide Plaintiff Baten an accurate statement of wages, as

required by NYLL 195(3).

      68.      Defendants did not give any notice to Plaintiff Baten, in English and in Spanish

(Plaintiff Baten’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                   Plaintiff David Perez Carrillo

       69.     Plaintiff Carrillo was employed by Defendants from approximately January 2016

until on or about March 2019.

       70.     Defendants employed Plaintiff Carrillo as dishwasher, porter, and ostensibly as a

busboy.

       71.     However, Plaintiff Carrillo was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

       72.     Although Plaintiff Carrillo ostensibly was employed as a busboy, he spent over 20%

of each day performing non-tipped work throughout his employment with Defendants.

       73.     Plaintiff Carrillo regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       74.     Plaintiff Carrillo’s work duties required neither discretion nor independent judgment.

       75.     Throughout his employment with Defendants, Plaintiff Carrillo regularly worked in

excess of 40 hours per week.

       76.     From approximately January 2016 until on or about November 2016, Plaintiff

Carrillo worked as a dishwasher from approximately 11:00 a.m. until on or about 8:00 p.m., 5 days

a week and from approximately 11:00 a.m. until on or about 10:30 p.m., one day a week (typically

51 hours per week).



                                                 - 11 -
          Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 12 of 32




       77.     From approximately November 2016 until on or about March 2017, Plaintiff Carrillo

worked as a porter from approximately 11:00 a.m. until on or about 9:00 p.m., 7 days a week

(typically 63 hours per week).

       78.     From approximately March 2019 until on or about June 2019, Plaintiff Carrillo

worked from approximately 9:00 a.m. until on or about 6:00 p.m., 5 days a week and from

approximately 11:00 a.m. until on or about 10:30 p.m., one day a week (typically 51 hours per week).

       79.     From approximately June 2019 until on or about November 2019, Plaintiff Carrillo

worked as a busboy from approximately 3:00 p.m. until on or about 10:30 p.m., 1 day a week, from

approximately 10:00 a.m. until on or about 9:00 p.m., 2 days a week, from approximately 3:30 p.m.

until on or about 10:30 p.m., 1 day a week, and from approximately 3:30 p.m. until on or about 11:30

p.m., 1 day a week (typically 45 hours per week).

       80.     During the month of December 2019, Plaintiff Carrillo as a busboy worked from

approximately 10:00 a.m. until on or about 9:00 p.m., 2 days a week, from approximately 3:30 p.m.

until on or about 11:30 p.m., 1 day a week, from approximately 10:00 a.m. until on or about 10:00

p.m., 1 day a week, and from approximately 3:00 p.m. until on or about 10:30 p.m., 3 days a week

(typically 65 hours per week).

       81.     From approximately January 2020 until on or about March 2020, Plaintiff Carrillo

worked from approximately 10:00 a.m. until on or about 9:00 p.m., 2 days a week, from

approximately 3:30 p.m. until on or about 11:30 p.m., 1 day a week, and from approximately 10:00

a.m. until on or about 10:00 p.m., 1 day a week (typically 42 hours per week).

       82.     From approximately January 2016 until on or about March 2017, Defendants paid

Plaintiff Carrillo his wages in cash.




                                                - 12 -
          Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 13 of 32




       83.     From approximately March 2019 until on or about March 2020, Defendants paid

Plaintiff Carrillo his wages by personal check.

       84.     From approximately January 2016 until on or about November 2016, Defendants paid

Plaintiff Carrillo a fixed salary of $600 per week.

       85.     From approximately November 2016 until on or about March 2017, Defendants paid

Plaintiff Carrillo a fixed salary of $600 per week.

       86.     From approximately March 2019 until on or about June 2019, Defendants paid

Plaintiff Carrillo a fixed salary of $450 per week.

       87.     From approximately June 2019 until on or about November 2019, Defendants paid

Plaintiff Carrillo a fixed salary of $450 per week.

       88.     From approximately December 2019 until on or about March 2020, Defendants paid

Plaintiff Carrillo $12.50 per hour.

       89.     Plaintiff Carrillo’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       90.     For example, Defendants required Plaintiff Carrillo to work an additional 30 minutes

to 1 hour past his scheduled departure time and did not pay him for the additional time he worked.

       91.     Defendants never granted Plaintiff Carrillo any breaks or meal periods of any kind.

       92.     Plaintiff Carrillo was never notified by Defendants that his tips were being included

as an offset for wages.

       93.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Carrillo’s wages.




                                                  - 13 -
            Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 14 of 32




       94.     Plaintiff Carrillo was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       95.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Carrillo regarding overtime and wages under the FLSA and NYLL.

       96.     Defendants did not provide Plaintiff Carrillo an accurate statement of wages, as

required by NYLL 195(3).

      97.      Defendants did not give any notice to Plaintiff Carrillo, in English and in Spanish

(Plaintiff Carrillo’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      98.      Defendants required Plaintiff Carrillo to purchase “tools of the trade” with his own

funds—including nine black shirts, five black pants, two pairs of black shoes, three aprons.

                                        Plaintiff Euclides Veloz

       99.     Plaintiff Veloz was employed by Defendants from approximately May 2017 until on

or about March 16, 2020.

       100.    Defendants employed Plaintiff Velez as a cook.

       101.    Plaintiff Veloz regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       102.    Plaintiff Veloz ’s work duties required neither discretion nor independent judgment.

       103.    Throughout his employment with Defendants, Plaintiff Veloz regularly worked in

excess of 40 hours per week.




                                                  - 14 -
          Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 15 of 32




       104.    From approximately May 2017 until on or about August 2019, Plaintiff Veloz worked

from approximately 2:00 p.m. until on or about 11:00 p.m., 5 days a week and from approximately

2:00 p.m. until on or about 10:30 p.m., 1 day a week (typically 53.50 hours per week).

       105.    From approximately September 2019 until on or about March 2020, Plaintiff Veloz

worked from approximately 3:00 p.m. until on or about 11:00 p.m., 5 days a week and from

approximately 3:00 p.m. until on or about 10:30 p.m., 1 day a week (typically 47.5 hours per week).

       106.    From approximately May 2017 until on or about March 2019, Defendants paid

Plaintiff Veloz his wages in cash.

       107.    From approximately March 2019 until on or about March 2020, Defendants paid

Plaintiff Veloz his wages by personal check.

       108.    From approximately May 2017 until on or about March 2020, Defendants paid

Plaintiff Veloz a fixed salary of $730 per week.

       109.    Defendants never granted Plaintiff Veloz any breaks or meal periods of any kind.

       110.    Plaintiff Veloz was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       111.    On a number of occasions, Defendants required Plaintiff Veloz to sign a document,

the contents of which he was not allowed to review in detail.

       112.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Veloz regarding overtime and wages under the FLSA and NYLL.

       113.    Defendants did not provide Plaintiff Veloz an accurate statement of wages, as

required by NYLL 195(3).




                                                   - 15 -
            Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 16 of 32




      114.     Defendants did not give any notice to Plaintiff Veloz , in English and in Spanish

(Plaintiff Veloz ’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                  Plaintiff Javier Hernandez Hernandez

       115.    Plaintiff Hernandez was employed by Defendants from approximately July 2013

until on or about March 16, 2020.

       116.    Defendants employed Plaintiff Hernandez as a cook.

       117.    Plaintiff Hernandez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       118.    Plaintiff Hernandez’s work duties required neither discretion nor independent

judgment.

       119.    Throughout his employment with Defendants, Plaintiff Hernandez regularly worked

in excess of 40 hours per week.

       120.    From approximately June 2014 until on or about June 2018, Plaintiff Hernandez

worked from approximately 9:00 a.m. until on or about 6:00 p.m., Mondays through Fridays and

from approximately 3:00 p.m. until on or about 11:00 p.m., Sundays (typically 47 hours per week).

       121.    From approximately July 2018 until on or about January 2019, Plaintiff Hernandez

worked from approximately 11: 00 a.m. until on or about 11:00 p.m., Mondays, from approximately

9:00 a.m. until on or about 6:00 p.m., Tuesdays through Fridays, and from approximately 3:00 p.m.

until on or about 11:00 p.m., Sundays (typically 50 hours per week).

       122.    From approximately January 2019 until on or about March 2020, Plaintiff Hernandez

worked from approximately 3:00 p.m. until on or about 11:00 p.m., Sundays through Mondays and




                                                 - 16 -
          Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 17 of 32




from approximately 9:00 a.m. until on or about 6:00 p.m., Tuesdays through Fridays (typically 47

hours per week).

       123.    From approximately June 2014 until on or about March 2020, Defendants paid

Plaintiff Hernandez his wages by personal check.

       124.    From approximately June 2014 until on or about March 2020, Defendants paid

Plaintiff Hernandez a fixed salary of $800 per week.

       125.    Plaintiff Hernandez was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       126.    On a number of occasions, Defendants required Plaintiff Hernandez to sign a

document, the contents of which he was not allowed to review in detail.

       127.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Hernandez regarding overtime and wages under the FLSA and NYLL.

       128.    Defendants did not provide Plaintiff Hernandez an accurate statement of wages, as

required by NYLL 195(3).

      129.     Defendants did not give any notice to Plaintiff Hernandez, in English and in Spanish

(Plaintiff Hernandez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      130.     Defendants required Plaintiff Hernandez to purchase “tools of the trade” with his own

funds—including one pair of kitchen shoes.

                                  Plaintiff Timoteo Perez Hernandez

       131.    Plaintiff Perez was employed by Defendants from approximately 2011 until on or

about March 26, 2020.



                                                 - 17 -
          Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 18 of 32




       132.    Defendants employed Plaintiff Perez as a cook.

       133.    Plaintiff Perez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       134.    Plaintiff Perez’s work duties required neither discretion nor independent judgment.

       135.    Throughout his employment with Defendants, Plaintiff Perez regularly worked in

excess of 40 hours per week.

       136.    From approximately June 2014 until on or about March 26, 2020, Plaintiff Perez

worked from approximately 2:00 p.m. until on or about 11:00 p.m., Tuesdays through Saturdays and

from approximately 10:00 a.m. until on or about 5:00 p.m., Sundays (typically 52 hours per week).

       137.    From approximately June 2014 until on or about May 2018, Defendants paid Plaintiff

Perez his wages in cash.

       138.    From approximately June 2018 until on or about March 2020, Defendants paid

Plaintiff Perez his wages by personal check.

       139.    From approximately June 2014 until on or about June 2016, Defendants paid Plaintiff

Perez a fixed salary of $1,100 per week.

       140.    From approximately July 2016 until on or about March 26, 2020, Defendants paid

Plaintiff Perez a fixed salary of $1258 per week.

       141.    Defendants never granted Plaintiff Perez any breaks or meal periods of any kind.

       142.    Plaintiff Perez was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       143.    On a number of occasions, Defendants required Plaintiff Perez to sign a document,

the contents of which he was not allowed to review in detail.



                                                - 18 -
            Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 19 of 32




       144.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Perez regarding overtime and wages under the FLSA and NYLL.

       145.    Defendants did not provide Plaintiff Perez an accurate statement of wages, as

required by NYLL 195(3).

      146.     Defendants did not give any notice to Plaintiff Perez, in English and in Spanish

(Plaintiff Perez’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                     Plaintiff Freddy Gervacio

       147.    Plaintiff Gervacio was employed by Defendants from approximately March 2015

until on or about April 2019.

       148.    Defendants employed Plaintiff Gervacio as a dishwasher and a stocker.

       149.    Plaintiff Gervacio regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       150.    Plaintiff Gervacio’s work duties required neither discretion nor independent

judgment.

       151.    Throughout his employment with Defendants, Plaintiff Gervacio regularly worked in

excess of 40 hours per week.

       152.    From approximately March 2015 until on or about December 2015, Plaintiff

Gervacio worked from approximately 11:00 a.m. until on or about 11:00 p.m., on Tuesdays and from

approximately 11:00 a.m. until on or about 8:00 p.m., Wednesdays through Sundays (typically 56

hours per week).

       153.    From approximately January 2016 until on or about April 2019, Plaintiff Gervacio

worked from approximately 11:00 a.m. until on or about 11:00 p.m., on Tuesdays and from



                                                - 19 -
          Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 20 of 32




approximately 2:00 p.m. until on or about 11:00 p.m., Wednesdays through Sundays (typically 56

hours per week).

       154.    From approximately March 2015 until on or about January 2019, Defendants paid

Plaintiff Gervacio his wages in cash.

       155.    From approximately January 2019 until on or about April 2019, Defendants paid

Plaintiff Gervacio his wages by check.

       156.    From approximately March 2015 until on or about April 2015, Defendants paid

Plaintiff Gervacio a fixed salary of $480 per week.

       157.    From approximately April 2015 until on or about June 2015, Defendants paid

Plaintiff Gervacio a fixed salary of $520 per week.

       158.    From approximately June 2015 until on or about April 2019, Defendants paid

Plaintiff Gervacio a fixed salary of $530 per week.

       159.    Plaintiff Gervacio’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       160.    For example, Defendants required Plaintiff Gervacio to work an additional 20

minutes past his scheduled departure time everyday, and did not pay him for the additional time he

worked.

       161.    Plaintiff Gervacio was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       162.    On a number of occasions, Defendants required Plaintiff Gervacio to sign a

document, the contents of which he was not allowed to review in detail.




                                                 - 20 -
          Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 21 of 32




       163.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Gervacio regarding overtime and wages under the FLSA and NYLL.

       164.    Defendants did not provide Plaintiff Gervacio an accurate statement of wages, as

required by NYLL 195(3).

      165.     Defendants did not give any notice to Plaintiff Gervacio, in English and in Spanish

(Plaintiff Gervacio’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      166.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.

      167.     Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      168.     Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      169.     Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      170.     Defendants required Plaintiff Carrillo and all other busboys to perform general non-

tipped tasks in addition to their primary duties as busboys.




                                                 - 21 -
          Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 22 of 32




      171.     Plaintiff Carrillo and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.

      172.      Plaintiff Carrillo’s duties were not incidental to their occupation as a tipped worker,

but instead constituted entirely unrelated general restaurant work with duties, including the non-

tipped duties described above.

      173.     Plaintiff Carrillo and all other tipped workers were paid at a rate that was lower than

the required tip-credit rate by Defendants.

      174.     However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and these Plaintiffs’ non-tipped duties exceeded 20% of each workday (or 2 hours

a day, whichever is less) (12 N.Y.C.R.R. § 146).

      175.     New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      176.     In violation of federal and state law as codified above, Defendants classified Plaintiff

Carrillo and other tipped workers as tipped employees, and paid them at a rate that was lower than

the required tip-credit rate when they should have classified them as non-tipped employees and paid

them at the minimum wage rate.

      177.     Defendants failed to inform Plaintiffs who received tips that Defendants intended to

take a deduction against Plaintiffs’ earned wages for tip income, as required by the NYLL before

any deduction may be taken.



                                                  - 22 -
          Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 23 of 32




      178.     Defendants failed to inform Plaintiffs who received tips, that their tips were being

credited towards the payment of the minimum wage.

      179.     Defendants failed to maintain a record of tips earned by Plaintiff Carrillo who worked

as busboy for the tips he received.

      180.     Defendants    willfully   disregarded      and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      181.     On a number of occasions, Defendants required Plaintiffs to sign a document the

contents of which they were not allowed to review in detail.

      182.     Defendants paid Plaintiffs their wages in cash and personal check.

      183.     Upon information and belief, Defendants failed to post at the workplace, or otherwise

provide to employees, the required postings or notices to employees regarding the applicable wage

and hour requirements of the FLSA and NYLL.

      184.     Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      185.     Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      186.     Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      187.     Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that



                                                 - 23 -
          Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 24 of 32




payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      188.     Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      189.     Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      190.     At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a



                                                  - 24 -
          Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 25 of 32




one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.

      191.     The claims of Plaintiffs stated herein are similar to those of the other employees.

                                   FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      192.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      193.     At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      194.     At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      195.     Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       196.    Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      197.     Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      198.     Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.




                                                 - 25 -
          Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 26 of 32




                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      199.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      200.     Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      201.     Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      202.     Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      203.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      204.     At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.

      205.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      206.     Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      207.     Plaintiffs were damaged in an amount to be determined at trial.




                                                 - 26 -
          Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 27 of 32




                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      208.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      209.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      210.     Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      211.     Plaintiffs were damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      212.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      213.     Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in violation

of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      214.     Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      215.     Plaintiffs were damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING



                                                 - 27 -
          Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 28 of 32




                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      216.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      217.     Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      218.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      219.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      220.     With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).




                                                  - 28 -
          Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 29 of 32




      221.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                   EIGHTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      222.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      223.      Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

      224.      Plaintiffs were damaged in an amount to be determined at trial.




                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

         (a)     Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

         (b)     Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

         (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;



                                                  - 29 -
        Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 30 of 32




       (d)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiffs and the FLSA Class members;

       (f)     Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiffs;

       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiffs;



                                                  - 30 -
        Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 31 of 32




       (m)     Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (n)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (p)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

       (q)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

        Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York

       January 13, 2021

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.



                                                - 31 -
Case 1:20-cv-04700-VSB Document 22 Filed 01/13/21 Page 32 of 32




                            By:              /s/ Michael Faillace
                                      Michael Faillace [MF-8436]
                                      60 East 42nd Street, Suite 4510
                                      New York, New York 10165
                                      Telephone: (212) 317-1200
                                      Facsimile: (212) 317-1620
                                      Attorneys for Plaintiffs




                             - 32 -
